DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Reference US 5,227,508 listed in the Information Disclosure Statement submitted on 1/27/2021 has not been considered because the inventor of this patent number does not correspond to L’Oreal.  Correct reference number is required.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because said abstract begins with “The invention…”.  Correction is required.  See MPEP § 608.01(b).

  Claim Objections
Claim 25 is objected to because of the following informalities:  line 2 contains incomplete or unnecessary wording.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harano et al (EP1 719 432A1, cited in IDS), hereinafter Harano.
Regarding claim 1, Harano teaches a packaging and application device for a cosmetic product comprising: a mechanism (2, Fig 1-3) intended to receive a stick of cosmetic product, the mechanism having a base (11), a tube (4) and a cup (6) for receiving the stick of cosmetic product (K; ¶ [16]), the mechanism being designed to move the cup with respect to the tube, between a retracted position, of closure of the packaging and application device, and an extended position, of application of the cosmetic product (¶ [16, 29, 30]), a base cover (10), forming a first housing for receiving a first portion of the mechanism (11, 6, 4, Fig 1), a first seal (8) inserted between an element of the base cover (7) and an element of the mechanism (as shown in Fig 1, seal 8 is between tube 4 and base cover 7), and a cap (3), adapted to be fixed onto the base cover to define a second housing receiving a second portion of the mechanism (as shown in Fig 1), a second seal (5) being inserted between the cap and at least one out of said element of the base cover and said element of the mechanism (as shown in Fig 1, second seal 5 is between cap 3 and base cover 7), the first and second housings being linked in a seal-tight manner by at least one of said element of the base cover and/or said element of the mechanism.
Regarding claim 13, wherein at least one among the first seal and the second seal is domed toward the mechanism (as shown in Fig 1, second seal 5 is domed towards mechanism).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harano.
Regarding claim 12, Harano is silent regarding wherein at least one among the first seal and the second seal is made of one out of Hytrel® and Arnitel®.  Instead, Harano only indicates the second seal is made from elastic material (¶ [17]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to make the first and second seal out of Hytrel® and Arnitel®.  Applicant has not disclosed that whether any of the above choices achieves any unexpected results.  Therefore, it would have been prima facie obvious to further modify Harano to arrive at the claimed invention as specified in claim because such a modification would have been a mere design consideration. (See MPEP 2144.04 (I)).  

Allowable Subject Matter
Claims 2-11, 14-17, 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-24 are allowed.
The following is a statement of reasons for allowance:  claim 18 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
The prior art of record, Harano (EP1 719 432A1, cited in IDS), does not teach “in which mechanism an air passage fluidically connects a first orifice in the mechanism with a second orifice in the mechanism” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 18.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7,553,101 to Harano et al (US version of EP 1,719,432A1), US 8,651,759 to Takahashi et al (US version of FR 2,759,555 as cited in IDS) and US 6,623,199 to Naramoto et al are all directed to the state of the art as teachings of air tight/seal tight cosmetic containers for lipstick.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613. The examiner can normally be reached Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754